Broyles, C. J.
1. Where an accusation, under section 168 of the Penal Code, against one for knowingly receiving stolen goods, alleged that the principal thief had been indicted and convicted, but where upon the trial of the accessory it appeared from the evidence that the principal thief had been convicted after the issuance of the accusation, and where the accessory was convicted of the offense charged, a motion io set aside and vacate the verdict and judgment, upon the ground that the accusation, verdict, and judgment, were fatally defective and void, was ■properly overruled. See, in this connection, Ford v. State, 162 Ga. 422 (134 S. E. 95),
*652Decided July 15, 1930.
John O. Owen, Charles Q. Reynolds, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boykin, solicitor-general, contra.
2. Under the above-stated ruling the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.